UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                            Before
                                HAIGHT, PENLAND, and WOLFE
                                   Appellate Military Judges

                            The UNITED STATES, Petitioner
                                           v.
                           Sergeant ROBERT B. BERGDAHL
                            United States Army, Respondent

                                    ARMY MISC 20160173

                       Headquarters, U.S. Army Forces Command
                           Jeffery R. Nance, Military Judge

For Petitioner: Colonel Mark H. Sydenham, JA; Captain Jihan Walker, JA; Captain
Carling M. Dunham, JA (on brief).

For Respondent: Lieutenant Colonel Jonathan F. Potter, JA; Captain Nina S. Banks,
JA; Lieutenant Colonel Franklin D. Rosenblatt, JA; Captain Matthew D. Bernstein,
.JA; Eugene R. Fidell, Esquire (on brief).


                                          25 March 2016
                 -----------------------------------------------------------------------
                            SUMMARY DISPOSITION AND ACTION
                   ON PETITION FOR EXTRAORDINARY RELIEF IN THE
                            NATURE OF A WRIT OF PROHIBITION
                 -----------------------------------------------------------------------

Per Curiam:

       Petitioner is charged with desertion and misbehavior before the enemy, in
violation of Articles 85 and 99, Uniform Code of Military Justice, 10 U.S.C. §§ 885
and 899.

        On 18 March 2016, the government petitioned this court for extraordinary
relief in the nature of a writ of prohibition. Specifically, petitioner asks this court to
“issue a writ of prohibition to order the defense team to abide by the automatic stay
pursuant to Rule[] for Court-Martial (R.C.M.) 908(b)(4) and the formal stay issued
by this court and abide by the protective orders issued by the convening authority,
which are still in effect pending further litigation.”

       The petition of the United States for extraordinary relief in the nature of a
writ of prohibition is hereby DENIED.
BERGDAHL – ARMY MISC 20160173


                            FOR THE COURT:
                             FOR THE COURT:



                             JOHN P. TAITT
                            JOHN
                             Acting P. TAITT
                                    Clerk of Court
                            Acting Clerk of Court




                                2